Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Spinelli on 9/8/2022.
The application has been amended as follows: 
1. (Currently Amended) A metal source/drain-based MOSFET comprising: 
a stopper; a channel layer on the stopper; 
a first insulating layer on the channel layer; 
a second insulating layer between the stopper and the first insulating layer, and alternatively with the channel layer;
a gate on the channel layer and in the first insulating layer, wherein the gate comprises a gate oxide contacting the channel layer and the first insulating layer; 
a source/drain region on the stopper and having a first side surface and a second side surface opposite the first side surface, the first side surface contacting the channel layer; and 
a source/drain metal region directly contacting the second side surface of the source/drain region, wherein 
a topmost surface of the source/drain region is parallel to a surface of the stopper, at a level above a bottom level of a topmost gate, and directly contacts an overhanging outer portion of the first insulating layer at the level above the bottom level of the topmost gate, 
a lowermost surface of the source/drain metal region is located at a level below a top level of a lowermost channel layer, and the first insulating layer further includes an overhanging inner portion that directly contacts a top level of the topmost gate, wherein a top surface of the gate oxide directly contacts a bottom surface of the overhanging inner portion, and
the bottom of the overhanging portion is in direct contact with all of the top surface of the gate oxide.

Allowable Subject Matter
Claims 1-12, 27-35, 38, 39, 41 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not teach the specific configuration of the spacer and gate oxide as required by the independent claims. See the prior action for the closest cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812